EXHIBIT 10.5.1

     FIRST AMENDMENT, dated as of July 31, 2008 (“First Amendment”), to the Sale
and Servicing Agreement dated as of May 8, 2008 (as amended, restated or
otherwise modified, the “Agreement”), by and among CS Funding VII Depositor LLC,
as the seller (the “Seller”), CapitalSource Finance LLC, as the originator (the
“Originator”), and as the servicer (the “Servicer”), each of the Issuers from
time to time party thereto (collectively, the “Issuers”), each of the Liquidity
Banks from time to time party thereto (collectively, the “Liquidity Banks”),
Citicorp North America, Inc., as the administrative agent for the Issuers and
Liquidity Banks thereunder (the “Administrative Agent”); and Wells Fargo Bank,
National Association, not in its individual capacity but as the backup servicer
(the “Backup Servicer”), and not in its individual capacity but as the
collateral custodian (the “Collateral Custodian”). Terms not otherwise defined
in this First Amendment shall have the meanings set forth in the Agreement.
     The parties hereto desire to amend the Agreement as set forth below and the
Servicer and the Originator wish to request a reduction in the Combined
Threshold Amount.
     Accordingly, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
     Section 1. Amendments to the Agreement. Effective as of the Effective Date,
the Agreement is hereby amended as follows:
     (i) The definition of “Commitment” set forth in Section 1.1 of the
Agreement is hereby amended by replacing the dollar amount “$1,000,000,000”
appearing in the third line thereof with the dollar amount “$400,000,000”.
     (ii) The definition of “Combined Threshold Amount” set forth in Section 1.1
of the Agreement is hereby amended and restated in its entirety to read as
follows:
“Combined Threshold Amount”: For all periods unless and until a Fremont Failed
Transaction Date occurs, as of any day with respect to the Combined Advances
Outstanding, the amounts set forth on the chart below for the periods opposite
such amounts:

      Period   Combined Threshold Amount
From the Closing Date until (but not including) 30 days after the Fremont
Transfer Date
  $1,700,000,000 minus the Combined Voluntary Reductions
 
   
From 30 days after the Fremont Transfer Date until (but not including) 90 days
after the Fremont Transfer Date
  The lesser of (x) $1,250,000,000 and (y) $1,700,000,000 minus the Combined
Voluntary Reductions
 
   
From 90 days after the Fremont Transfer Date until (but not including) 180 days
after the Fremont Transfer Date
  The lesser of (x) $1,000,000,000 and (y) $1,700,000,000 minus the Combined
Voluntary Reductions
 
   
From and at all times after 180 days after the Fremont Transfer Date
  The lesser of (x) $750,000,000 and (y) $1,700,000,000 minus the Combined
Voluntary Reductions

 



--------------------------------------------------------------------------------



 



provided; upon the occurrence of a Fremont Failed Transaction Date, the Combined
Threshold Amount with respect to the Combined Advances Outstanding, shall equal
the amounts set forth on the chart below for the periods opposite such amounts:

      Period   Combined Threshold Amount
From the Closing Date until (but not including) 60 days following the Fremont
Failed Transaction Date
  $1,700,000,000 minus the Combined Voluntary Reductions
 
   
From 60 days after the Fremont Failed Transaction Date until (but not including)
150 days following the Fremont Failed Transaction Date
  The lesser of (x) $1,250,000,000 and (y) $1,700,000,000 minus the Combined
Voluntary Reductions
 
   
From 150 days after the Fremont Failed Transaction Date until (but not
including) 240 days following the Fremont Failed Transaction Date
  The lesser of (x) $1,000,000,000 and (y) $1,700,000,000 minus the Combined
Voluntary Reductions
 
   
From and at all times after 240 days after the Fremont Failed Transaction Date
  The lesser of (x) $750,000,000 and (y) $1,700,000,000 minus the Combined
Voluntary Reductions

     (iii) The definition of “Facility Amount” set forth in Section 1.1 of the
Agreement is hereby amended by replacing the dollar amount “$1,000,000,000”
appearing in the second line thereof with the dollar amount “$400,000,000”.
     (iv) The definition of “Issuer Purchase Limit” set forth in Section 1.1 of
the Agreement is hereby amended by replacing the dollar amount “$1,000,000,000”
appearing in the first line thereof with the dollar amount “$400,000,000”.
     Section 2. Notice by the Servicer and the Originator Reducing Combined
Threshold Amount. This First Amendment serves as a written request to the
Administrative Agent by the Servicer and the Originator in accordance with the
defined term “Combined Voluntary Reductions” set forth in Section 1.1 of the
Agreement that the Servicer and the Originator desire to reduce the Combined
Threshold Amount by $600,000,000, and accordingly, constitutes a “Combined
Voluntary Reduction” in the amount of $600,000,000 as such term is utilized in
the defined term “Combined Threshold Amount”, effective as of the Effective
Date.
     Section 3. Representations and Warranties of the Seller and the Servicer.
     Each of the Seller and the Servicer, jointly and severally, hereby
represents and warrants as of the date hereof as follows (which representations
and warranties shall survive the execution and delivery of this First
Amendment):
     (i) The representations and warranties of each of the Seller and the
Servicer set forth in the Agreement are true and correct on and as of such date,
after giving effect to this First Amendment, as though made on and as of such
date;

2



--------------------------------------------------------------------------------



 



     (ii) Following the effectiveness of this First Amendment, no event has
occurred and is continuing which constitutes a Termination Event or Unmatured
Termination Event;
     (iii) Each of the Seller and the Servicer is in compliance with each of its
covenants and agreements set forth in the Transaction Documents; and
     (iv) This First Amendment has been duly executed and delivered by the
Seller and the Servicer and constitutes the legal, valid and binding obligation
of the Seller and Servicer, and is enforceable in accordance with its terms
subject (x) as to enforcement of remedies, to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, from time to time in effect, and (y) to general
principles of equity.
     Section 4. Effective Date; Continued Effectiveness; Governing Law;
Counterparts.
     (a) This First Amendment shall become effective as of the time and date
(the “Effective Date”) when the Administrative Agent shall have received a
counterpart of this First Amendment, duly executed and delivered on behalf of
each of the parties hereto.
     (b) Nothing herein shall be deemed to be a waiver of any covenant, or
agreement contained in, or any Termination Event or Unmatured Termination Event
under the Agreement and each of the parties hereto agrees that all other
covenants and agreements and other provisions contained in the Agreement and the
other Transaction Documents as modified by this First Amendment shall remain in
full force and effect from and after the date of this First Amendment.
     (c) THIS FIRST AMENDMENT, AND THE AGREEMENT AS AMENDED BY THE FIRST
AMENDMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
     (d) This First Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts (including by facsimile or
by electronic mail in portable document format (pdf)), each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this First Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

              THE SELLER:   CS FUNDING VII DEPOSITOR LLC    
 
           
 
  By:   /S/ JEFFREY A. LIPSON    
 
           
 
  Name:   Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    
 
            THE ORIGINATOR AND SERVICER:   CAPITALSOURCE FINANCE LLC    
 
           
 
  By:   /S/ JEFFREY A. LIPSON    
 
           
 
  Name:   Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



              ISSUER:   CHARTA, LLC,
in its capacity as an Issuer    
 
           
 
  By:   Citicorp North America, Inc.,    
 
      as Attorney-in-Fact    
 
           
 
  By:   /S/ GERALD F. KEEFE    
 
           
 
  Name:   Gerald F. Keefe    
 
  Title:   Vice President    
 
            LIQUIDITY BANK:   CITIBANK, N.A.,         in its capacity as a
Liquidity Bank    
 
           
 
  By:   /S/ GERALD F. KEEFE    
 
           
 
  Name:   Gerald F. Keefe    
 
  Title:   Vice President    
 
            THE ADMINISTRATIVE AGENT   CITICORP NORTH AMERICA, INC.    
 
           
 
  By:   /S/ GERALD F. KEEFE    
 
           
 
  Name:   Gerald F. Keefe    
 
  Title:   Vice President    

 